In re Benjamin A. Berry, applying for motion for clarification and to vacate warrant of execution and/or emergency stay order. Parish of Jefferson. No. 78-2151.
Granted. Warrant for relator’s execution is vacated. A habeas corpus application was filed here on December 22,1981, and an order issued staying the execution pending further orders of this Court. An evidentia-ry hearing was ordered and evidence has been taken in the trial court, but the transcript of the testimony has not yet been filed in this Court. This Court has not had an opportunity to rule on the matter. The warrant for relator’s execution was therefore issued prematurely.
BLANCHE, J., recused.